DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. The Applicant has added a limitation that the radiation shield is “disposed along the side of the patient table, extending below the surface of the patient table” and has argued that Fox fails to teach this limitation in at least FIGS. 1 (the flap adjacent to component 74), FIG. 3 (components 62, 56, 54) and FIG. 12 (components 150, built from components 152, 156 and 154). As such the examiner must respectfully disagree with the Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al. (U.S. Patent Application Publication Number 20080073593, from hereinafter “Fox”).
In regards to claims 20, 29 and 38, Fox teaches a radiation barrier for protecting a person at the side of a patient table from exposure to radiation being applied to a patient supported on the table (abstract) / in combination with a patient support table for supporting a patient during a medical procedure during which radiation is applied to the patient supported on the patient table, a radiation barrier for protecting a person at the side of a patient table from exposure to radiation being applied to a patient supported on the table (abstract) / in combination with a patient support table for supporting a patient during a medical procedure during which radiation is applied to the patient supported on the patient table, a radiation barrier for protecting a person at the side of a patient table from exposure to radiation being applied to a patient supported on the table, disposed on each side of the patient table (abstract, FIGS. 1-6 and 11-12), each radiation shield comprising a generally vertical radiation resistant shield member extending below the surface of the patient table (FIGS. 1-6 and 11-12) and a generally horizontal radiation resistant shield member extending inwardly from the generally vertical shield member above the surface of the patient table (FIGS. 1-6 and 11-12). Fox likewise teaches that the radiation shield is “disposed along the side of the patient table, extending below the surface of the patient table” (please see arguments, above).
In regards to claims 21 and 30, Fox teaches that the generally vertical radiation resistant shield member comprises at least two radiation resistant panels at least one of which is adapted to telescope relative to the other to change the width of the generally vertical radiation resistant shield member along the side of the patient table (paragraphs 0022 and 0030, as well as claims 15 and 17).
In regards to claims 22 and 31, Fox teaches a generally vertical side shield member extending from one side edge of the generally vertical radiation shield member (FIGS. 1-6 and 11-12).
In regards to claims 23 and 32, Fox teaches that the generally vertical radiation resistant shield member comprises at least two radiation resistant panels at least one of which is adapted to telescope relative to the other to change a width of the generally vertical radiation resistant side shield member extending from the side of the patient table (paragraphs 0022 and 0030, as well as claims 15 and 17).
In regards to claims 24 and 33, Fox teaches that the generally vertical radiation resistant side shield member comprises a radiation resistant edge panel extending at an angle from the side away from the patient table (FIGS. 1-6 and 11-12).
In regards to claims 25 and 34, Fox teaches a generally vertical side shield member extending from one side edge of the of the generally vertical radiation shield member (FIGS. 1-6 and 11-12).
In regards to claims 26 and 35, Fox teaches that the generally vertical radiation resistant shield member comprises at least two radiation resistant panels at least one of which is adapted to telescope relative to the other to change a width of the generally vertical radiation resistant side shield member extending from the side of the patient table (paragraphs 0022 and 0030, as well as claims 15 and 17).
In regards to claims 26 and 35, Fox teaches that the generally vertical radiation resistant side shield member comprises a radiation resistant edge panel extending at an angle from the side away from the patient table (FIGS. 1-6 and 11-12).
In regards to claims 28 and 37, Fox teaches that the barrier is mounted to the side of the patient table (FIGS. 1-6 and 11-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881